DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with Imseon Song (Attorney Reg. No. 76000) on 07/25/2022 with follow up email on 07/27/2022. 
The application has been amended as follows:
1-5. (Canceled)
6. (Currently Amended) A method for automatically resuming a call after network handover, the method comprising: 
registering, by a first terminal, with a server through a first network, and registering, by a second terminal, with the server through a second network; 
sending, by the first terminal, a call request to the second terminal via the server, and responding, by the second terminal, to the call request through the server and establishing a call with the first terminal; and 
during the call between the first terminal and the second terminal, when the first terminal is handed over from the first network to a third network, first storing, by the first terminal, call resources, then registering with the server through the third network, constructing a resume request according to the stored call resources, and sending the resume request to the second terminal via the server, and resuming, by the second terminal, the call with the first terminal according to the resume request, 
wherein a specific process in which the first terminal stores the call resources comprises: storing, by the first terminal, first call signaling used to establish the call and second terminal information, the second terminal information being a name of the server with which the second terminal registers, 
wherein a specific process in which the first terminal constructs the resume request according to the stored call resources comprises: constructing, by the first terminal, call transfer signaling according to the stored first call signaling, first terminal information, and the second terminal information, the call transfer signaling being the resume request, and the first terminal information being the name of the server with which the first terminal registers through the third network, 
wherein the method further comprises: sending, by the second terminal, second call signaling according to the call transfer signaling and transmitting the second call signaling to the first terminal via the server, and re-establishing, by the first terminal, the call with the second terminal according to the second call signaling, 
wherein the constructing of the call transfer signaling comprises: constructing, by the first terminal, a Call-ID and From and To header fields of the call transfer signaling according to the first call signaling, constructing a Refer-To header field of the call transfer signaling according to the first terminal information, and constructing a Request-URL header field of the call transfer signaling according to the second terminal information, and 
wherein the method further comprises: detecting, by the second terminal, a Refer-To header field of the call transfer signaling after receiving the call transfer signaling, and sending, by the second terminal, the second call signaling when an object displayed in the Refer-To header field is the first terminal with which the second terminal is in communication, a header field of the second call signaling comprising Answer-After: 0terminal, the second call signaling and performing detection, and resuming, by the first terminal, the call with the second terminal when the first terminal detects that the header field of the second call signaling comprises the Answer-After: 0

	7-16. (Canceled)
	
	17. (Previously Presented) The method for automatically resuming a call after network handover according to claim 6, wherein a process of establishing the call between the first terminal and the second terminal comprises: calling, by the first terminal, the second terminal through the first call signaling, accepting, by the second terminal, the first call signaling of the first terminal through ring signaling and response signaling, and sending, by the first terminal, acknowledgement signaling to confirm a response of the second terminal, and then starting the call with the second terminal.

	18. (Previously Presented) The method for automatically resuming a call after network handover according to claim 17, comprising: registering, by the first terminal, with the server through first registration signaling, and registering, by the second terminal, with the server through second registration signaling.

	19. (Canceled)

	20. (Previously Presented) A system for automatically resuming a call after network handover, wherein the system adopts the method according to claim 6.

	21. (Canceled)

	22. (Canceled)

Allowable Subject Matter
Claims 6, 17-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a method and system for automatically resuming a call after network handover.
Applicant’s independent claim 6 recites, inter alia, a method for automatically resuming a call after network handover as defined in the specification (see paragraphs [0011] and [0027] of Applicant’s published patent application) including “detecting, by the second terminal, a Refer-To header field of the call transfer signaling after receiving the call transfer signaling, and sending, by the second terminal, the second call signaling when an object displayed in the Refer-To header field is the first terminal with which the second terminal is in communication, a header field of the second call signaling comprising Answer-After: 0; and receiving, by the first terminal, the second call signaling and performing detection, and resuming, by the first terminal, the call with the second terminal when the first terminal detects that the header field of the second call signaling comprises the Answer-After: 0.”  With the quoted limitations, Applicant’s independent claim 6 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Independent claim 20, containing similar limitations, is allowed for the same reasons as set forth above.  Accordingly, Applicant’s claims 6, 17-18 and 20 (renumbered as claims 1-4) are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413